Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2022 has been entered.
Claims 2, 9, and 16 have been cancelled.  Claims 1, 8, and 15 have been amended.
Claims 1, 3-8, 10-15, 17-21 are pending.
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-21 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for first and second data merge operation using L2P map but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….reading first mapping information from the rewritable non-volatile memory module, and copying first valid data collected from the at least one first physical unit to at least one third physical unit in the plurality of physical units according to the first mapping information during the first data merge operation; identifying second valid data in the at least one second physical unit according to the first mapping information during the first data merge operation; and ending the first merge operation and after the first merge operation is ended, starting the second data merge operation, and copying the second valid data collected from the at least one second physical unit to at least one fourth physical unit in the plurality of physical units based on the identifying performed during the first data merge operation.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 01 June 2022 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135